                             UNITED STATES DISTRICT COURT                               JS-6
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      CV 18-6933-DMG (KSx)                                         Date    March 6, 2020

 Title Masreshaw Ayele, et al. v. Federal Aviation Administration, et al.                   Page     1 of 1


 Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                    NOT REPORTED
               Deputy Clerk                                                  Court Reporter

     Attorneys Present for Plaintiff(s)                            Attorneys Present for Defendant(s)
              None Present                                                   None Present

Proceedings: (IN CHAMBERS) ORDER AND NOTICE TO ALL PARTIES

         In light of Defendants’ notice of partial settlement, indicating that the case has settled in
its entirety, this action is placed in inactive status. By April 6, 2020, the parties shall file either (1)
a stipulation and proposed order for dismissal of the action or judgment, or (2) a motion to reopen
if settlement has not been consummated. Upon the failure to timely comply with this Order, this
action shall be deemed dismissed as of April 7, 2020.

        This Court retains full jurisdiction over this action and this Order shall not prejudice any
party to this action.

IT IS SO ORDERED.




 CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
